1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3                                                   ***
4     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00042-APG-CWH
5                                      Plaintiff,     ORDER DENYING MOTION FOR
                                                      ACQUITTAL
6                    v.
7     SHAMARIAE JONES,
8                                    Defendant.
9
10          At the close of the Government’s evidence at trial, defendant Shamariae Jones orally

11   moved for judgment of acquittal under Federal Rule of Criminal Procedure 29(a). I reserved

12   decision on the motion under Rule 29(b).

13          I HEREBY ORDER that Jones’s Rule 29 motion is denied without prejudice to him filing

14   a motion for acquittal under Rule 29(c).

15          Dated: May 24, 2021.

16                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
